ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Tommie Jerninghan, Jr. has filed a complaint for a writ of mandamus. He seeks an order from this court which requires Judge Timothy McCormick to render a ruling with regard to a motion for jail-time credit that was filed in the underlying action of State v. Jerninghan, Cuyahoga County Court of Common Pleas Case No. CR-443513. Judge McCormick has filed a motion to dismiss, which we grant for the following reasons.
 {¶ 2} Initially, we find that Jerninghan has failed to comply with R.C. 2969.25, which requires the attachment of an affidavit to the complaint for a writ of mandamus that describes each civil action or appeal filed by Jerninghan within the previous five years in any state or federal court. Jerninghan's failure to comply with R.C. 2969.25 warrants the dismissal of the complaint for a writ of mandamus. State ex rel. Zanders v. Ohio ParoleBoard, 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594; Stateex rel. Alford v. Winters, 80 Ohio St.3d 285, 1997-Ohio-117,685 N.E.2d 1242.
 {¶ 3} In addition, attached to the motion to dismiss is a copy of a judgment entry, journalized on September 7, 2005, which demonstrates that Judge McCormick has issued a ruling on the motion for jail-time credit. Jerninghan's request for a writ of mandamus is thus moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St.3d 5, 450 N.E.2d 1163. It must also be noted that any error associated with the calculation of jail-time credit must be addressed through a direct appeal. State ex rel. Spates v.Sweeney (Apr. 17, 1997), Cuyahoga App. No. 71986.
 {¶ 4} Accordingly, we grant the motion to dismiss. Costs to Jerninghan. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties required by Civ.R. 58(B).
Complaint dismissed.
Dyke, P.J., concurs.
Mcmonagle, J., concurs.